ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 02-237, concluding that GLEN L. SCHEMANSKI of CHERRY HILL, who was admitted to the bar of this State in 1979, should be reprimanded for violating RPC 1.15(negli-*105gent misappropriation of funds) and Rule 1:21-6 (recordkeeping deficiencies);
And the Disciplinary Review Board having further concluded that respondent should be required to submit to the Office of Attorney Ethics quarterly reconciliations of his attorney accounts prepared by a certified public accountant approved by the Office of Attorney Ethics;
And good cause appearing;
It is ORDERED that GLEN L. SCHEMANSKI is hereby reprimanded; and it is further
ORDERED that respondent shall submit to the Office of Attorney Ethics quarterly reconciliations of his attorney accounts prepared by a certified public accountant approved by the Office of Attorney Ethics on a schedule to be established by that office, until the further Order of the Court; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.